In a surplus money proceeding arising out of a mortgage foreclosure action, the claimant, Mamaroneok Lumber Co., Inc., appeals: (a) from so much of an order of the Supreme Court, Westchester County, dated November 17, 1960 and entered December 30, 1960, as modified the *1035Referee’s reports by directing that the amount of the surplus set aside for it be paid to the claimant United States of America; by directing the bank depository holding the funds to the credit of the original action, to pay $3,203.24 to said claimant United States of America; and by directing the bank depository to pay $4,734.81 to the two Amendola claimants; and (b) from so much of an order of said court, dated January 6, 1961 and entered January 17, 1961, made upon the granting of reargument, as adhered to its original decision. Before this appeal was reached for argument, the parties stipulated, subject to the approval of this court: (1) that the said sum of $3,203.24, instead of being paid to the claimant United States of America as required under the order entered January 17, 1961, be paid to the claimant Mamaroneck Lumber Co., Inc.; (2) that the said order be amended accordingly; and (3) that the appeal from the order entered December 30, 1960, be dismissed. On the stipulation of the parties, the appeal from the order entered December 30,1960, is dismissed, without costs; the order entered January 17, 1961, insofar as appealed from, is reversed, without costs; and, on reargument, the original order entered December 30, 1960, is modified as follows: (1) by striking out the first decretal paragraph which modifies the Referee’s reports “ to the extent that the United States of America should receive the amount of the surplus money set aside for the Mamaroneek Lumber Co., Inc.,” and which approves and confirms the Referee’s reports in all other respects; (2) by substituting therefor a decretal paragraph approving and confirming the Referee’s reports in all respects, without modification; and (3) by amending the fourth decretal paragraph so as to direct that the sum of $3,203.24 be paid to the claimant Mamaroneek Lumber Co., Inc., instead of to the claimant United States of America. Said original order, as so modified, is affirmed in all other respects on reargument. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.